                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

ARTHUR RAY ROBINSON                                         CIVIL ACTION NO. 19-1043

                                                            SECTION P
VS.
                                                            JUDGE TERRY A. DOUGHTY

STATE OF LOUISIANA, ET AL.                                  MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Arthur Ray

Robinson’s Petition for mandamus relief, [doc. # 1], is DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 16th day of September, 2019.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
